265 Md. 129 (1972)
287 A.2d 770
SMILEY ET AL.
v.
ATKINSON, INDIVIDUALLY AND AS ADM'X OF THE ESTATE OF JOHN C. ATKINSON ET AL.
[No. 280, September Term, 1971.]
Court of Appeals of Maryland.
Decided March 20, 1972.
The cause was argued before HAMMOND, C.J., and BARNES, McWILLIAMS, FINAN, SINGLEY, SMITH and DIGGES, JJ.
Robert B. Barnhouse, with whom were James P. Gillece, Jr., and Piper & Marbury on the brief, for appellants.
*130 Clayton A. Dietrich, Chief Assistant City Solicitor, on motion to dismiss for Mayor and City Council of Baltimore, part of appellees. Max R. Israelson, with whom were Joseph I. Pines, Harry A.E. Taylor and Israelson, Pines & Jackson on the brief, for other appellees.
PER CURIAM:
This Court adopts the opinion of Judge Powers in Smiley v. Atkinson, Adm'x, 12 Md. App. 543 (1971), and therefore affirms the judgments appealed from.
Judgments affirmed with costs.